Citation Nr: 1702841	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for keratosis punctata of the bilateral hands. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active service from January 1968 to May 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By way of procedural background, in January 2015, the Board denied an initial compensable rating for keratosis punctata of the bilateral hands and reopened and remanded the Veteran's claim of entitlement to service connection for PTSD. He appealed the increased rating issue to the Veterans Claims Court.  In October 2015, the Court Clerk vacated the Board's decision remanded the claim for action consistent with the directives of a joint motion for remand (JMR).  

In December 2015, the Board granted a 10 percent rating, but no more, for the skin disability and denied service connection for PTSD.  The Veteran appealed both issues to the Veterans Claims Court.  In September 2016, the Court Clerk again vacated the Board's decision remanded the claims for action consistent with the directives of a JMR.  

The issue of entitlement to an increased rating for bilateral feet plantar warts has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and there is no credible supporting evidence that the claimed in-service stressors actually occurred.

2.  The Veteran's keratosis punctata of the bilateral hands has been manifested by subjective complaints of painful lesions, dry skin, pruritus, hyperhidrosis, and interference with use of the hands due to pain; objective findings include lesions on the palms of his hands and pitting affecting less than 5 percent of the body and less than 5 percent of the exposed areas, and requiring no more than topical therapy.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2.  The criteria for a rating in excess of 10 percent for keratosis punctata of the bilateral hands have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.118, Diagnostic Code (DC) 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Stegall

As indicated in the September 2016 JMR, the Board initially remanded the Veteran's claim for service connection for PTSD in January 2015.  In the January 2015 remand, the Board ordered that VA should take "appropriate steps, to include contacting the JSRRC, to verify the Veteran's participation in flight missions during service."  Further, the Board indicated that the following question should be answered, "What is the likelihood that someone with the Veteran's military occupational specialty (MOS) of aircraft mechanic would have been brought along as a crewman on B-52 missions?"

Subsequent to the January 2015 Board remand, the Appeals Management
Center (AMC) conducted an e-mail exchange in April 2015 with an archivist at the Air Force Historical Research Agency.  The Air Force Historical Research Agency archivist opined that the Veteran's alleged stressors could not be corroborated.  As indicated in the JMR, although the Board's December 2015 decision to deny service connection for PTSD relied upon the archivist's opinion, the Board provided no discussion regarding whether its prior remand instructions, to include that the JSRRC be contacted to attempt to verify Veteran's reported stressors, had been substantially complied with.

Upon review of the record, the Board's January 2015 remand instruction were substantially complied with.  The Board notes that substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Although the Board included contacting the JSRRC as one of the "appropriate steps" to verify the Veteran's in-service stressors, this was not the only avenue in which VA could verify his participation in flight missions during service.  The Board's remand made it clear, that the most important determination was the likelihood that someone with his military occupational specialty (MOS) of aircraft mechanic would have been brought along as a crewman on B-52 missions.  

This question was specifically responded to by the archivist at the Air Force Historical Research Agency.  Importantly, the email exchange also includes an email from J.J., where it was noted that he was a new JSRRC employee and was emailing the archivist to obtain a progress note on the Board's remand question.  As such, it does appear that the JSRRC was, in fact, contacted as they sent a follow-up email to the Air Force Historical Research Agency.  This suggests to the Board that the JSRRC contacted the Air Force Historical Research Agency for assistance in corroborating the Veteran's statements.  

For these reasons, the AOJ substantially complied with the January 2015 remand directive.  

Service Connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection for PTSD requires specific findings. These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154 (b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy. Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Although the Veteran was diagnosed with PTSD on VA examination in March 2012, the evidence does not support that he engaged in combat with the enemy, and there is not credible supporting evidence that the stressors on which the diagnosis was based actually occurred.  Specifically, at his March 2012 VA examination, he contended that he went on at least 30 flight missions while stationed in Thailand, including once when the plane caught on fire, once when they bombed a bicycle factory that they found out later had women and children inside, and once when a bomb did not eject correctly and was left in the hatch.

In an April 2012 statement detailing his stressors, the Veteran also reported flying on one mission where the plane caught on fire and another where a bomb did not eject properly.  However, in that statement, he wrote that he flew on "several" missions during his tour in Thailand, which is inconsistent with his later statement on VA examination that he flew on more than 30. 

The Board has searched the Veteran's service personnel records, but finds they do not contain mention of flying on any missions as described.  The service personnel records reflect that he served in Thailand as an aircraft repair reclamation team member from mid-1969 and as a ground crew member from late 1969 to mid-1970.  However, his personnel records do not note his participation in any flight missions or indicate that he participated in combat.  His January 1970 performance report states that he had been an outstanding assistant crew chief on B-52 aircraft with flight crews reporting favorable comments on his job launching aircraft.  His February 1971 performance report states merely that he served as an assistant crew chief.

An archivist from the Air Force Historical Research Agency opined that a service member in the Veteran's position would not accompany aircraft on bombing missions, and the scenario described by the Veteran did not fit with known facts concerning combat operations concerning U-Tapao, where he was stationed, and B-52 crew procedures.  The archivist explained that the records indicate the Veteran was a permanent party at U-Tapao, meaning he was a crew chief on a one year tour at the base that would take care of the visiting B-52s that were deployed there.  Such crew chiefs would not accompany an aircraft on a bombing mission as there was no place for them and no duties to perform.  The archivist noted that a temporary duty crew chief might get two combat missions on the way to and from Thailand and Guam, but that the Veteran's records do not indicate that he was a temporary duty crew chief.

Based on the forgoing, the evidence does not support that the Veteran engaged in combat with the enemy, and the stressors he has described are not consistent with the circumstances of his service.  Further, there is no credible supporting evidence of the claimed in-service stressors of having been involved in bombing missions in service.  Therefore, the criteria for service connection for PTSD have not been met based on the claimed stressors of having been involved in bombing missions in service. 

The Veteran has also identified other, non-combat stressors.  Specifically, he reported being in fear of Thai civilians after a fellow airman's ear was almost cut off and another was shot and killed by a Thai civilian he had fired.  He also reported having been attacked by Thai civilians.  A review of the service treatment records does not find any report of treatment for injuries sustained in an attack.  No credible supporting evidence is of record. 

Further, the March 2012 VA examiner noted the Veteran's report of being afraid of Thai civilians, but opined that it would not alone be a strong enough stressor to develop PTSD.  The Veteran also reported racial tension in service, reporting on one occasion that a noose was hung from another service member's bunk.  However, the March 2012 VA examiner opined that the primary stressors that would have caused the Veteran's PTSD were his claimed stressors related to being on bombing missions. 

Thus, the medical evidence does not support a causal nexus between the Veteran's current symptomatology and his reported fear of Thai civilians or racial acts in service.  Therefore, the criteria for service connection for PTSD have also not been met based on the Veteran's claimed non-combat stressors.  Based on the forgoing, the preponderance of the evidence is against service connection for PTSD, the benefit of the doubt doctrine does not apply, and the appeal is denied.

Increased Rating for a Skin Disability

In December 2015, the Board granted a 10 percent rating, but no higher, for the Veteran's skin disability.  The September 2016 JMR focused solely on whether extraschedular consideration for the skin disability was warranted, and did not address the schedular rating.  In other words, he has not disagreed with the Board's determination that a schedular rating in excess of 10 percent for his skin disability is not warranted.  For these reasons, the Board will focus only on the extraschedular component of the claim.  

An extraschedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  In order to warrant a higher rating, 20 to 40 percent of the body or 20 to 40 percent of the exposed area is affected or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constant, during a 12 month period.

As indicated in the December 2009 VA examination report, the Veteran's symptoms associated with the keratosis punctata of the hands include pain, pruritus (itching), and hyperhidrosis (excessive sweating).  In the March 2011 VA examination, the Veteran reported that the lesions on his hands resulted in pain and interfered with actions that required gripping.  

Under the applicable rating criteria effective on August 30, 2002, DC 7806 provides ratings for dermatitis or eczema.  This diagnostic code considers the percentage of the body affected by dermatitis or eczema and the treatment for such a disorder.  Further, the grant of a 10 percent rating was based on an analogous rating under the criteria for loss of motion and 38 C.F.R. § 4.40 pertaining to functional loss.  Under 38 C.F.R. § 4.40 the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance due to pain must be considered.  The rating was based on the Veteran's credible reports of pain and an inability to grip objects due to his recurring lesions located in the creases of his palms, including over his joints.

Therefore, as noted in the JMR, the rating criteria do not reasonably describe the Veteran's symptoms of itching and sweaty hands.  Nonetheless, referral for extraschedular considered is not warranted.  In this regard, the Veteran's disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization to warrant referral for extraschedular consideration.  The evidence, to include the December 2009 and March 2011 VA examination reports, does not show that he was hospitalized due to his skin disability.  Further, although he has claimed that he unemployable, this was noted to be due to his service-connected heart disability, and not his skin disability of the hands.  Accordingly, the record does not show related factors such as marked interference with employment or frequent periods of hospitalization to warrant referral for extraschedular consideration.

The Veteran may also be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, he has not asserted, to include during the September 2016 JMR, and the evidence of record has not otherwise suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Duties to Notify and to Assist

In its January 2015 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case, and this discussion is hereby incorporated into this decision by reference.  Further, the parties to the October 2015 and September 20116 JMRs did not identify any deficiencies with regard to either the duty to notify or the duty to assist.  The issue of compliance with the Board's December 2015 remand directives has been addressed in the section above. 


ORDER

Service connection for PTSD is denied.

A schedular rating in excess of 10 percent for keratosis punctata of the bilateral hands is denied.

Referral of the keratosis punctata hand disability for consideration of an extraschedular rating is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


